DETAILED ACTION
This office action is in response to the application filed on September 22, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/22/2020 and 10/22/2020 are being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu (US 2017/0338336) in view of Nasu (US 2018/0096991).
With respect to Claim 1, Nasu ‘2017 discloses (Fig 3 and 4) most aspects of the current invention including a semiconductor device comprising:
a semiconductor layer (22); 
a first conductor (10) disposed on the semiconductor layer; 
a second conductor (9) disposed on the semiconductor layer so as to be separated from the first conductor; 
a relay portion (29) that is formed on the semiconductor layer so as to straddle the first conductor and the second conductor and that is made of a semiconductor having a first conductivity type (34) region and a second conductivity type region (35); 
a first contact (38) and a second contact (39)
However, Nasu ‘2017  does not teach a first contact by which the first conductivity type region and the second conductivity type region are electrically connected to the first conductor and a second contact that electrically connects the first conductivity type region of the relay portion and the second conductor together and that is insulated from the second conductivity type region.
On the other hand, Nasu ‘2018 shows (Fig 2) a semiconductor device comprising a first contact (38) by which a first conductivity type region (28) and a second conductivity type region (37) are electrically connected to a first conductor (10) and a second contact (40) that electrically connects the first conductivity type region (28) of the relay portion and a second conductor (11) together and that is insulated from the second conductivity type region. Nasu ‘2018 teaches doing so to prevent a structure of blocking the electric current flowing between the first active region and the second active region, thus a low resistance value in the semiconductor layer can be favorably maintained (par 128).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a first contact by which the first conductivity type region and the second conductivity type region are electrically connected to the first conductor and a second contact that electrically connects the first conductivity type region of the relay portion and the second conductor together and that is insulated from the second conductivity type region in the device of Nasu ‘2017 to prevent a structure of blocking the electric current flowing between the first active region and the second active region, thus a low resistance value in the semiconductor layer can be favorably maintained.
With respect to Claim 2, Nasu ‘2017 discloses (Fig 3 and 4) further comprising a functional element (28) formed at the semiconductor layer, wherein the first conductor includes an external terminal to which electric power is supplied from outside, and the second conductor includes a wiring that supplies electric power supplied to the first conductor to the functional element.
With respect to Claim 3, Nasu ‘2017 discloses (Fig 3 and 4) wherein the functional element is an element including a gate electrode (28) that controls an electric current that flows to the functional element, and the external terminal includes a gate pad (43) to which an electroconductive bonding member is bonded from outside, and the wiring includes a gate wiring (42) that supplies electric power supplied to the gate pad to the gate electrode, the first conductivity type region is a p type region (34), and the second conductivity type region is an n type region (35).
With respect to Claim 4, Nasu ‘2017 discloses (Fig 3 and 4) wherein the gate wiring includes a gate finger (42) disposed at an outer peripheral portion of the semiconductor layer so as to surround the functional element.
With respect to Claim 5, Nasu ‘2017 discloses (Fig 3 and 4) wherein the relay portion is disposed closer to the semiconductor layer than the gate pad and the gate wiring, and the first conductivity type region and the second conductivity type region each extend from a region below the gate pad to a region below the gate wiring so that a boundary portion between the first conductivity type region and the second conductivity type region intersects the gate pad and the gate wiring.
With respect to Claim 6, Nasu ‘2017 discloses (Fig 3 and 4) wherein the functional element includes a field-effect transistor that has a body region (26) selectively formed at a surface portion of the semiconductor layer, a source region (25) formed at an inner portion of the body region, and the gate electrode facing a part of the body region through a gate insulating film (27).
With respect to Claim 7, Nasu ‘2017 discloses (Fig 3 and 4) wherein the body region includes a plurality of body regions that extend in a striped manner with intervals from each other.
With respect to Claim 8, Nasu ‘2017 discloses (Fig 3 and 4) wherein the relay portion includes a second conductivity type layer (35) as the second conductivity type region and the first conductivity type region selectively formed at a surface portion of the second conductivity type layer.
With respect to Claim 9, Nasu ‘2018 shows (Fig 2) wherein a thickness of the second conductivity type layer is 0.1 m to 10 m, and a depth of the first conductivity type region from a surface of the second conductivity type layer is 0.1 m to 10 m.
Regarding claim 9, Differences in the thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the thickness and similar thickness are known in the art (see e.g. Nasu ‘2018), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 10, Nasu ‘2017 discloses (Fig 3 and 4) wherein the relay portion includes a second conductivity type layer as the second conductivity type region and a first conductivity type layer as the first conductivity type region, the first conductivity type layer adjoining the second conductivity type layer and being contiguous to the second conductivity type layer.
With respect to Claim 11, Nasu ‘2017 discloses (Fig 3 and 4) further comprising a slit that is formed on an extension line of a boundary portion between the second conductivity type layer and the first conductivity type layer and by which the second conductivity type layer and the first conductivity type layer are partially separated from each other.
With respect to Claim 12, Nasu ‘2018 shows (Fig 2) wherein the first contact is formed so as to straddle the first conductivity type region and the second conductivity type region of the relay portion.
With respect to Claim 13, Nasu ‘2018 shows (Fig 2) wherein the first contact includes a one-side first contact that is connected to the first conductivity type region of the relay portion and an opposite-side first contact that is apart from the one-side first contact and that is connected to the second conductivity type region of the relay portion.
With respect to Claim 14, Nasu ‘2017 discloses (Fig 3 and 4) wherein an impurity concentration of the first conductivity type region is 1.0 x 1019cm-3 to 1.0 x 1021cm-3, and an impurity concentration of the second conductivity type region is 1.0 x 1019cm-3 to 1.0 x 1021cm-3 (par 73).
Regarding claim 14, Differences in the concentrations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the concentrations and similar concentrations are known in the art (see e.g. Nasu ‘2017), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed concentrations or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 15, Nasu ‘2017 discloses (Fig 3 and 4) wherein the first conductor and the second conductor are each made of aluminum (par 114), and the relay portion is made of polysilicon (par 71).
With respect to Claim 16, Nasu ‘2017 discloses (Fig 3 and 4) wherein the semiconductor layer includes a silicon substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q. B./
Examiner, Art Unit 2814

/Nelson Garces/Primary Examiner, Art Unit 2814